DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/11/22 has been entered.
Claims 1-14 are pending.  Claim 1 has been amended.  Claims 1-14 are examined herein.
Applicant’s amendments have rendered the 112 rejection of the last Office Action moot, therefore hereby withdrawn.  
Applicant’s arguments with respect to the remaining obviousness double patenting rejections have been fully considered but found not persuasive.  The rejections are maintained for reasons of record and modified below as a result of the new claim amendments.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


1)	Claims 1-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,650,383 (‘383) in view of Jacoby et al. (J Am Coll Cardiol., 1992, vol. 20, no. 3, pp. 736-744). 
Patent ‘383 teach a method of treating evolving myocardial infarction in a human comprising administering the compounds of the instant application formula I.
‘383 does not specifically teach the treatment of a complication of diabetes.
Jacoby et al. teach that although there have been significant advances in the care of many of the extrapancreatic manifestations of diabetes, acute myocardial infarction continues to be a major cause of morbidity and mortality in diabetic patients (see abstract).
One skilled in the art at the time of the invention would have found it obvious to treat a complication of diabetes with the same compounds because Jacoby et al. teaches that acute myocardial infarction is a major cause of morbidity and mortality in diabetic patients.
Response to Arguments
Applicant argues that the referenced claims do not teach a method of inhibiting aldose reductase activity as is now instantly claimed.
This is not persuasive because the limitation regarding “inhibiting aldose reductase activity” is merely an in vivo mechanism of action that will obviously occur when the same active agent is administered to the same patient population. 

2)	Claims 1-6 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,639,306.
	The instant claims are drawn to a method of inhibiting aldose reductase activity in a subject with a complication of diabetes by administering a compound of formula I.
	The referenced claims are drawn to a method of inhibiting aldose reductase comprising administering the same compound of formula I to a subject in need thereof, wherein the subject has a complication of diabetes.  

Response to Arguments
Applicant argues that the rejection is moot because claim 1 has been amended.
This is not persuasive because the scope of the instant and referenced claims are the same.


	
3)	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,052,324.
	The instant claims are drawn to a method of inhibiting aldose reductase activity in a subject with a complication of diabetes by administering a compound of formula I.
	The referenced claims are drawn to a method of inhibiting aldose reductase comprising administering the same compound of formula I to a subject in need thereof, wherein the subject has a complication of diabetes.  

Response to Arguments
Applicant argues that the rejection is moot because claim 1 has been amended.
This is not persuasive because the scope of the instant and referenced claims are the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, can be reached at (571)-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627